Appeal from an amended judgment of the County Court of Broome County, rendered June 7, 1976, which revoked defendant’s prior sentence of probation imposed following his conviction of the crime of burglary in the third degree and resentenced him to an indeterminate term of imprisonment not to exceed five years. On April 9, 1974, defendant was convicted of the crime of burglary in the third degree and sentenced to a term of five years’ probation. By petition dated June 1, 1976, defendant was charged with probation violations involving the stabbing of another person with a knife and the forgery of a number of checks. A probation revocation hearing was held, at which defendant was represented by counsel, wherein evidence was presented by the People sustaining the alleged violations. This evidence was clear and convincing, and defendant’s sole contention on this appeal that the trial court failed to specifically advise defendant of the reasons for its decision revoking probation is totally without merit. merit. Judgment affirmed. Greenblott, J. P., Kane, Mahoney, Main and Herlihy, JJ., concur.